Citation Nr: 0504714	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 1, 2000, 
for the payment of an award of Dependency and Indemnity 
Compensation (DIC) benefits.

(The appellant's claim regarding whether a March 17, 1961, 
decision of the Board of Veterans' Appeals (Board), that 
denied entitlement to service connection for the cause of the 
veteran's death should be revised or reversed on the grounds 
of clear and unmistakable error (CUE)).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that implemented a June 7, 2004, 
Board decision that granted service connection for the cause 
of the veteran's death.  The RO notified the appellant that 
her entitlement to payment of DIC benefits commenced March 1, 
2000, based on the date that the appellant submitted a claim 
to reopen to case.  The appellant, the surviving spouse of 
the veteran, perfected a timely appeal of this determination 
to the Board challenging the effective date assigned by the 
RO for her entitlement to payment of DIC benefits.  

In February 2005, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.


REMAND

On her September 2004 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the appellant requested that she be 
afforded a videoconference hearing before a Member of the 
Board (now known as a Veterans Law Judge).  To date, the 
appellant has not been scheduled for a videoconference 
hearing.  As such, this case must be remanded to afford her 
the opportunity to appear at such a Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The appellant should be scheduled for a 
"video-conference" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.707 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


